     Case 2:20-cv-00014-JAM-DB Document 13 Filed 07/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROWAN CROSBY BROOKS, Jr.,                         No. 2:20-cv-0014 DB P
12                       Plaintiff,
13           v.                                         ORDER AND
14    ZUNIGA,                                           FINDINGS AND RECOMMENDATIONS
15                       Defendant.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983. On May 5, 2020, plaintiff’s first amended complaint was

19   screened and found to be devoid of a cognizable claim. Plaintiff was then directed to file a notice

20   as to whether he wished to stand on his complaint, to dismiss this action, or to file an amended

21   complaint. The time for filing this notice has now passed, and plaintiff has not responded to the

22   Court’s order or requested an extension of time to do so.

23          Accordingly, IT IS HEREBY ORDERED that a district judge be assigned to this case; and

24          IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice. See

25   Local Rule 110; Fed. R. Civ. P. 41(b).

26          These findings and recommendations are submitted to the United States District Judge

27   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

28   after being served with these findings and recommendations, plaintiff may file written objections
                                                        1
     Case 2:20-cv-00014-JAM-DB Document 13 Filed 07/23/20 Page 2 of 2

 1   with the court and serve a copy on all parties. Such a document should be captioned

 2   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

 3   failure to file objections within the specified time may waive the right to appeal the District

 4   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 5   Dated: July 22, 2020

 6

 7

 8

 9   /DLB7;
     DB/Inbox/Routine/broo0014.fr dism
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
